                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

SAMUEL JACKSON,                                     )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )       No. 1:19-cv-03141-JMS-TAB
                                                    )
WEXFORD OF INDIANA, LLC,                            )
PAUL TALBOT,                                        )
MICHELLE LAFLOWER,                                  )
CARRIE STEPHENS,                                    )
ALEYCIA MCCULLOUGH,                                 )
CARRIE WELDER,                                      )
                                                    )
                             Defendants.            )


                    Entry Discussing Motions for Preliminary Injunction

       Plaintiff Samuel Jackson, an inmate currently incarcerated at Pendleton Correctional

Facility (“Pendleton”), brought this action against medical providers and other employees at

Pendleton, including Dr. Paul Talbot and his employer, Wexford of Indiana, LLC (“Wexford).

Mr. Jackson alleges that the defendants have and continue to provide deficient medical treatment

for his severe foot fungus and that his toes now appear to be infected, black and rotten.

       Presently before the Court is Mr. Jackson’s motions for a renewed preliminary injunction.

He asks the Court to order the defendants to arrange for a three-month follow-up appointment

with Dr. David L. Martin, MD. For the reasons explained below, the motions for a renewed

preliminary injunction, dkts [39], [42], and [50], are denied.
                                             I.
                                         Background

       This Court previously granted Mr. Jackson’s unopposed Motion for Preliminary

Injunction, ordering the defendants to send Mr. Jackson for evaluation by a dermatologist and

then to provide the recommended treatment. This injunction automatically expired after 90 days.

       In accordance with the Court’s order, Mr. Jackson was referred to see dermatologist Dr.

David L. Martin. Mr. Jackson was evaluated on November 22, 2019. Dr. Martin’s medical notes

reflect that Mr. Jackson was diagnosed with “extensive onychomycosis of the toenails on both

feet.” Dkt. 50-1 at p. 1. Dr. Martin recommended treatment with terbinafine and “return in 3

months.” Id. Mr. Jackson was prescribed an oral medication, terbinafine HCl 250 mg tablet, once

a day for three months.

       The defendants report that Mr. Jackson was provided with the oral medication, along

with a medicated cream. Dkt. 43 at ¶ 3. The defendants have not, however, scheduled Mr.

Jackson for a follow up appointment with Dr. Martin. Instead, they argue that follow-up with an

on-site practitioner is appropriate.

                                              II.
                                        Legal Standard

       “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter

v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). “To obtain a preliminary injunction, a

plaintiff must establish that it has some likelihood of success on the merits; that it has no

adequate remedy at law; that without relief it will suffer irreparable harm.” GEFT Outdoors,

LLC v. City of Westfield, 922 F.3d 357, 364 (7th Cir. 2019) (citation and quotation marks

omitted); see Winter, 555 U.S. at 20. “If the plaintiff fails to meet any of these threshold


                                               2
requirements, the court must deny the injunction.” GEFT Outdoors, 922 F.3d at 364 (citation

and quotation marks omitted).

       If the plaintiff passes the threshold requirements, “the court must weigh the harm that the

plaintiff will suffer absent an injunction against the harm to the defendant from an injunction,

and consider whether an injunction is in the public interest.” Planned Parenthood of Ind. & Ky.,

Inc. v. Comm’r of Ind. State Dep’t of Health, 896 F.3d 809, 816 (7th Cir. 2018).

                                              III.
                                           Discussion

A.     Likelihood of Success on the Merits

       The Court begins with whether Mr. Jackson has a likelihood of success on the merits of

his Eighth Amendment medical claim. Mr. Jackson was and remains a convicted prisoner, thus

his treatment and the conditions of his confinement are evaluated under standards established by

the Eighth Amendment’s proscription against the imposition of cruel and unusual punishment.

See Helling v. McKinney, 509 U.S. 25, 31 (1993) (“[T]he treatment a prisoner receives in prison

and the conditions under which he is confined are subject to scrutiny under the Eighth

Amendment.”). Pursuant to the Eighth Amendment, prison officials have a duty to provide

humane conditions of confinement, meaning they must take reasonable measures to guarantee

the safety of the inmates and ensure that they receive adequate food, clothing, shelter, and

medical care. Farmer v. Brennan, 511 U.S. 825, 834 (1994).

       “To determine if the Eighth Amendment has been violated in the prison medical context,

[the Court] perform[s] a two-step analysis, first examining whether a plaintiff suffered from an

objectively serious medical condition, and then determining whether the individual defendant

was deliberately indifferent to that condition.” Petties v. Carter, 836 F.3d 722, 727-28 (7th Cir.

                                                3
2016) (en banc). To show deliberate indifference, “a plaintiff does not need to show that the

official intended harm or believed that harm would occur,” but “showing mere negligence is not

enough.” Id. at 728. Instead, a plaintiff must “provide evidence that an official actually knew of

and disregarded a substantial risk of harm.” Id.

          At this time, the evidence is that Mr. Jackson has extensive onychomycosis. Mr. Jackson

has been treated with an oral anti-fungal prescription medication for three months as directed by

a specialist. There is no indication of whether that treatment was effective, although, Mr. Jackson

suggests that he still experiences pain. Dkt. 50 at ¶ 7. The defendants argue that the condition can

be controlled with appropriate hygiene, and that toe fungus cannot satisfy a serious medical need

because the condition is only cosmetic. Dkt. 43 at ¶¶ 6 and 7. The medical defendant’s

arguments are not supported by evidence but appear to be based on a “simple Google search.” Id.

at ¶ 6.

          The moving party bears the burden of proof and must establish by preponderance of the

evidence that he is entitled to the requested relief. Taylor v. Biglari, 971 F. Supp. 2d 847, 852–53

(S.D. Ind. 2013). Despite the numerous print outs of website materials provided by Mr. Jackson,

there is insufficient evidence in the record to support Mr. Jackson’s claim that he is entitled to a

follow up appointment with a specialist instead of a medical provider at the prison. See dkt. 46

(online materials). In the absence of specific evidence that his condition is not being adequately

treated, he has not shown a significant likelihood of success on his Eighth Amendment medical

claim. The Court emphasizes, however, that its ruling should not be read to indicate the Court is

agreeing with defendants’ argument that Mr. Jackson’s toe condition is not a serious medical

condition.


                                                   4
B.      No Adequate Remedy at Law

        The Court turns next to the second factor, which asks whether there is “no adequate

remedy at law.” GEFT Outdoors, 922 F.3d at 364 (citation and quotation marks omitted). This

factor requires the plaintiff to establish “that any award would be seriously deficient as compared

to the harm suffered.” Whitaker by Whitaker v. Kenosha Unified School District No. 1 Board of

Education, 858 F.3d 1034, 1045 (7th Cir. 2017) (citations and quotation marks omitted).

        Mr. Jackson has not presented any evidence that there is no adequate remedy at law for

his injuries. There is no basis to conclude that the course of treatment prescribed by the specialist

was unsuccessful or that additional care by a prison doctor and not a dermatologist will be

inadequate.

C.      Irreparable Harm

        The third threshold factor requires Mr. Jackson to establish irreparable harm. “[H]arm is

considered irreparable if it cannot be prevented or fully rectified by the final judgment after

trial.” Whitaker, 858 F.3d at 1045 (citation and internal quotation marks omitted). For the same

reasons Mr. Jackson has not shown that he no adequate remedy at law, he has not established

that he faces irreparable harm if he is required to wait until final judgment to obtain additional

equitable relief.

        Accordingly, Mr. Jackson is not entitled to a renewed preliminary injunction.

                                               IV.
                                            Conclusion

        For the reasons explained above, Mr. Jackson’s motions for a renewed preliminary

injunction, dkts. [39], [42], and [50], are denied.

        IT IS SO ORDERED.

              Date: 3/6/2020




                                                      5
Distribution:

SAMUEL JACKSON
913731
PENDLETON - CF
PENDLETON CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

Douglass R. Bitner
KATZ KORIN CUNNINGHAM, P.C.
dbitner@kkclegal.com




                                              6
